DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3 – 6, in the reply filed on June 2, 2022 is acknowledged.  The traversal is on the ground(s) that the subcombinations overlap in scope in that both subcombinations mention at least one adhesive piece that has at least one release liner.  This is not found persuasive because:
(A) the combination does not require the particulars of the subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and 
(B) the subcombination can be shown to have utility either by itself or in another materially different combination. MPEP 806.05(d).
As shown by the rejections made below, the claims of Group I do not show novelty or unobviousness. Group I also has separate utility such an as article to hang a picture on a wall or adhere carpet to a substrate.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements filed December 27, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
It is also noted that the Non-Patented Literature dated February 6, 2020; September 15, 2020; November 6, 2020; December 23, 2020; January 15, 2021; and February 25, 2021 has also not been considered as it was not listed on the information disclosure statements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lanfranconi (USPGPub 2013/0183473 A1).
Lanfranconi discloses an adhesive piece for adhesive connection of material webs (Abstract; Figures), a) having an adhesive compound carrier which bears adhesive com5pound on two opposite sides (Figure 1, #120, #230, and #110, 130, 220, 210), and b) having at least one release liner (Figure 1, #121) which i) originally covers, at least in regions, the adhesive compound carrier and also the adhesive compound present there (Figure 1, #121, 120 and #110, 130, 220, 210), ii) protrudes at least in regions beyond the adhesive compound 10carrier (Figure 1, #123), and iii) is removable by a release liner removal apparatus (Figure 1, #123, wherein fingers are the removal apparatus) as in claim 1. Regarding claim 4, the at least one release liner protrudes laterally in relation to the adhesive compound carrier in a transverse direction at least in regions (Figure 7, the roll of the adhesive tape and Figure 1, #123). For claim 5,5 an inner adhesive surface for adhesive connection to a material web (Abstract). In claim 6, the at least one release liner originally covers an outer adhesive surface situated op10posite the inner adhesive surface (Figure 1, #121).
Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Donahue (USPN 6,649,239).
Donahue discloses an adhesive piece for adhesive connection of material webs (Column 1, lines 49 – 56), a) having an adhesive compound carrier (Column 3, lines 28 – 30) which bears adhesive com5pound on two opposite sides (Column 4, lines 49 – 59), and b) having at least one release liner (Column 3, lines 38 – 42) which i) originally covers, at least in regions, the adhesive compound carrier and also the adhesive compound present there (Figures; Column 5, line 64 to Column 6, line 4), ii) protrudes at least in regions beyond the adhesive compound 10carrier (Figure 4, #14), and iii) is removable by a release liner removal apparatus (Figure 4, #14, wherein figures remove the material) as in claim 1. With respect to claim 3, the at least one release liner protrudes in relation to the adhesive compound carrier in a longitudinal direction at least in regions (Figure 4, #14). For claim 5,5 an inner adhesive surface for adhesive connection to a material web (Column 1, lines 49 – 56). In claim 6, the at least one release liner originally covers an outer adhesive surface situated op10posite the inner adhesive surface (Figure 4, #15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 17, 2022